Per Curiam.
This is an application for a writ of certiorari to review an item in the 1933 budget of the city of Hackensack. The *768prosecutor is a member of the Hackensack Improvement Commission, the governing body of the municipality.
The item under attack is “reserve against uncollected taxes $200,400.” The first ground is that this item violates that section of the Budget act which provides that the amount to be raised shall be stated, the appropriations itemized and the several items set forth accurately according to the respective and particular objects, departments or sub-departments for which the respective amounts are to be expended. Reliance is had upon Mackey v. Belvidere, 101 N. J. L. 250; 128 Atl. Rep. 859, where the appropriation held invalid was “preservation of life and property $12,150.” In that.case Mr. Justice Trenchard held that the item in the budget gave the taxpayers no information as to how the money was to be spent and that there was nothing in the return to the writ which clarified it. In the instant case there seems little doubt of the purpose of the item.
Hnless the merits of the application are clear, the court ought not exercise the prerogative writ of certiorari to throw confusion into the financial affairs of the city. Hourigan v. North Bergen, 11 N. J. Mis. R. 194; 165 Atl. Rep. 74. We conclude the rights of the prosecutor are not clear in this case.
The rule to show cause is discharged.